DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/12/21.
Claims 1-17 are presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-10, 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (U.S. Pub. No. 20210279476 A1), in view of Borel (U.S. Pub. No. 20170076156 A1).

Regarding to claim 1, 6 and 10:

10. Nicholson teach a system for monitoring parking, (Nicholson [0026] the data API (automatic programming interface) may provide real-time data in computer format to  comprising: an image capture device having: an imaging device; (Nicholson [0022] FIG. 1 a system 100 is shown. A road 102 has a number of street lights 104, 106. The street lights each carry a traffic monitoring system 108 including a camera or image capture unit 110. Ideally the camera is a video camera which can capture traffic movement in the vicinity in real time. [0041] data is provided at pixel-level from the camera, which is downscaled to a high-level understanding of a still image) microprocessor operably coupled to the imaging device; (Nicholson [0023] FIG. 2 shows a block diagram of the traffic monitoring system 108 and the camera 110. Each traffic monitoring system 108 may include a camera 110, a video image processing unit 112, a processor 114, a memory 116, a communications unit 118, an enclosure 120, a transmitter 122 and a battery or other power source 124) a transmitter operably coupled to the microprocessor configured to transmit the still images via the internet; (Nicholson Fig. 3 204 server has processor and wireless data connected through GSM or Wi-Fi to internet as 204 is cloud server. [0024] the video processing unit may be of any appropriate type and be capable of converting the images into pixel data. The processor may be either a Tegra X1 or any other appropriate processor. The communications unit may be based on Wi-Fi, GSM or any other appropriate technology. [0041] data is provided at pixel-level from the camera, which is downscaled to a high-level understanding of a still image) and a solar panel configured to produce about 3 watts (W) to about 10 W; (Nicholson Fig. 3 202 is 5-10W power source which can come from [0024] a solar panel (not shown) may be used to recharge the battery and  a computer system couple to a computer network and connected to the image capture device, (Nicholson Fig. 3 [0051] the invention thus provides a new capability; for example, a sensor capable of detecting cyclists in mixed-mode traffic. This is achieved by combining machine learning techniques with sophisticated post-processing, all powered by the GPU, and with a remote asset monitoring and a data back haul capability. The data back haul capability allows the system to send the data back to the central monitoring system in real time. The connection to the mobile data networks ensures access to the data. The use of Artificial Intelligence, with leading microprocessors, with Internet of Things concepts, and big data processing techniques have enabled this novel approach) the computer system having a processor configured to: collect still images transmitted from the transmitter; (Nicholson [0025] FIGS. 3, 4 and 5 wireless data 203 relating to traffic is transmitted via a cloud or locally hosted server 204. The data may be sent to local vehicle or a central monitoring system (not shown). At the central monitoring system various types of post processing may occur. This includes data API 206; post-processing for automated reporting and real-time alerts 208, and system logging for maintenance and monitoring 210. The results of the post processing may be communicated with a front end interface 212. [0032] the parameters that define the convolutional filters are generated through iterative training processes, whereby thousands of pre-labelled images are passed through the network) 
and determine the availability of parking in an area associated with the image capture device. (Nicholson [0007] an intelligent camera platform for monitoring flows of pedestrians and vehicles around spaces has been proposed. This platform can be used 

Nicholson [0031] these features may identify gradients, edges or lines in lower layers; object components such as wheels, number plates, or windscreens in medium layers; or full vehicles in higher layers. These convolutional filters generate activation or feature maps, showing how strongly a convolutional filter was activated by a particular region of the lower layer, and acting as inputs into the next layer in the network. The sequential convolutional process allows the network to pick up features of increasing size, ultimately identifying full vehicles. Nicholson do not explicitly teach identify vehicles in the still images; 

However Borel teach identify vehicles in the still images; (Borel [0004] U.S. Pat. No. 6,069,655. Pub. No. 2004-0027242 also describes detecting humans, and other objects. “Examples include vehicles, animals, plant growth (e.g., a system that detects when it is time to trim hedges))
imaging device to intermittently capture still images for claim 1. (Borel [0002] a summary can, for example, provide a series of still images from each video, to give the user a sense of whether the motion is worth viewing.[0022] FIG. 3 is a flowchart illustrating the basic steps performed in the camera and the server according to an embodiment of the invention. The steps above dotted line 300 are performed in the camera 100, while the steps below the dotted line are performed in the server 204. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicholson, further incorporating Borel in video/camera technology. One would be motivated to do so, to incorporate the identify vehicles in the still images. The functionality will improve user experience.

Regarding to claim 2:

2. Nicholson teach the device of claim 1, further comprising a solar panel configured to produce about 3 watts (W) to about 10 W. (Nicholson Fig. 3 202 is 5-10W power source which can come from [0024] a solar panel (not shown) may be used to recharge the battery and thereby extend the use time)

Regarding to claim 4, 8 and 12:

4. Nicholson teach the device of claim 1, further comprising a housing sized to enclose the imaging device, microprocessor, and transmitter. (Nicholson [0023] FIG. 2 shows a block diagram of the traffic monitoring system 108 and the camera 110. Each traffic monitoring system 108 may include a camera 110, a video 

Regarding to claim 5, 9 and 13:

5. Nicholson teach the device of claim 1, further comprising a mounting device configured to couple the housing to a structure. (Nicholson [0022] FIG. 1. Claim 6: wherein the image capture unit and the processor are on the same device mounted on powered street furniture)

Regarding to claim 16:

16. Nicholson teach the system of claim 10, wherein the computer network is the internet. (Nicholson [0045] the sensor unit is permanently connected to the internet, and can have remote upgrades and updates to its sensors, as well as sending logs and actual data back to the central monitoring system)

Regarding to claim 17:

17. Nicholson teach the system of claim 10, further comprising an application programming interface configured to transmit parking data to cities, parking enforcement vendors, parking apps, and wayfinding solutions. (Nicholson [0026] The data API (automatic programming interface) may provide real-time data in 

Claims 3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (U.S. Pub. No.  20210279476 A1), in view of Borel (U.S. Pub. No. 20170076156 A1), further in view of Brown (U.S. Pub. No. 20170023612 A1).

Regarding to claim 3, 7 and 11:

3. Nicholson teach the device of claim 1, Nicholson do not explicitly teach further comprising a solar panel having a surface area for collecting light of less than about 15 square inches (“in”).

However Brown teach further comprising a solar panel having a surface area for collecting light of less than about 15 square inches (“in””). (Brown [0025] FIGS. 1, 5, and 9 solar panel 310 may have a rectangular shape that may be three inches by three inches (3″×3″) or a circular shape with a diameter of 2 inches (2″). Additionally, in an embodiment of the present disclosure, solar panel 310 may extend the lifetime of batteries 170 (FIG. 12) that may be mounted in the meter box)

The motivation for combining Nicholson and Borel as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicholson, further incorporating Borel and Brown in video/camera technology. One would be motivated to do so, to incorporate a solar panel having a surface area for collecting light of less than about 15 square inches. The functionality will improve efficiency.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (U.S. Pub. No.  20210279476 A1), in view of Borel (U.S. Pub. No. 20170076156 A1), further in view of Nerayoff (U.S. Pub. No. 20170039424 A1).

Regarding to claim 14:

14. Nicholson teach the system of claim 10, Nicholson do not explicitly teach wherein the processor is configured to compare parking data from the image capture device with parking data from other image capture devices.

However Nerayoff teach wherein the processor is configured to compare parking data (Nerayoff  [0005] the second characteristic of the first vehicle is compared to the first characteristic of the first vehicle) from the image capture device with parking data from other image capture devices. (Nerayoff [0029] Identification camera 120 illustrates one of a plurality of such cameras included in system 100. For the convenience of discussion, only a single Identification camera 120 is illustrated in FIG. 1. Identification camera 120 is positioned such that it may capture images of vehicle identifiers, such as, but not limited to, an automobile license plate or a label affixed to a vehicle that provides a vehicle identifier in a format such as, but not limited to, a QR code or a bar code. Images captured by Identification camera 120, such as image 121, are used in conjunction with images captured by one or more destination cameras 125 in order to identify individual vehicles, such as vehicle 130, and record 

The motivation for combining Nicholson and Borel as set forth in claim 1 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicholson, further incorporating Borel and Nerayoff in video/camera technology. One would be motivated to do so, to incorporate compare parking data from the image capture device with parking data from other image capture devices. The functionality will improve efficiency.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (U.S. Pub. No.  20210279476 A1), in view of Borel (U.S. Pub. No. 20170076156 A1), further in view of Xu (U.S. Pub. No. 20200272950 A1).

Regarding to claim 15:

15. Nicholson teach the system of claim 10, Nicholson do not explicitly teach wherein the processor is configured to compare parking data from the image capture device with historical parking data.

However Xu teach wherein the processor is configured to compare parking data from the image capture device with historical parking data. (Xu [0038] the said PC supervisor terminal presents the parking planar graph of the car park and dynamic information of vehicle entry and exit of the car park. The said dynamic information of vehicle entry and exit includes at least the parking space code, the vehicle license plate number, the scheduled parking start/end time, the actual parking start/end time, entry or exit, check-in or check-out of the parking space, type of amendment and time, parking space reallocation and the corresponding parking space state information; The dynamic information of vehicle entry and exit takes time as master axis, with current information ahead of historical information. [0043] The above-mentioned APP supervisor terminal, the APP driver terminal and the APP parking enforcement terminal all collect images/videos by use of camera integrated with the mobile terminal and obtain information for the vehicle license plate number based on image recognition)

The motivation for combining Nicholson and Borel as set forth in claim 1 is equally applicable to claim 15. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicholson, further incorporating Borel and Xu in video/camera technology. One would 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482